MAYFIELD, J.
There is but one question involved in this case, and that is: Is section 120 of the act approved August 13, 1907 (Acts 1907, p. 846), known as the “Municipal Code Bill” valid? Was it constitutionally enacted?
The'act of which it is a part being passed and approved after the act adopting the Code, it appearing in the Code as section 1335 thereof, does not impart any validity or invalidity to any part of the Municipal Code bill as it was passed and approved: First, because the act adopting the Municipal Code was a subsequent act to the one adopting the Code of Alabama, which includes a Political Code, a Civil Code, and a Criminal Code; second, because the act adopting the Code of Alabama, approved July 27, 1907 (Acts 1907, p. 499), expressly provided that “no act passed on or after July 9, 1907, shall be repealed or affected in any manner by the adoption of the Code of Alabama,” and, further, that all acts passed at that session of the Legislature, of a general nature, should be incorporated in the Code of Alabama. While there was authority for printing the act in the General Code, dividing it into sections and numbering them numerically with matter constituting the Code of Alabama proper, it does not thereby form a part of the Code laAV of this state, but is purely statutory *70law, only compiled and arranged with the Code proper for convenience. See preface to volume 1 (Political Code).
The Code of Alabama proper is not the three printed volumes bound and labeled “Code of Alabama.” The Code, proper, as adopted by the Legislature, is in the manuscript prepared by the Code commissioner, and revised by the Code'committee, and adopted by the Legislature. The Code proper is only a part .of the three printed volumes. The other matter is either historical, constitutional, or statutory matter, together with annotations prepared by the commissioner, compiled and edited by the Code commission, printed, bound, and distributed, for convenience. The reconstruction acts are in these printed volumes, and have been in every previous printed Code, since they were passed by Congress. The Declaration of Independence is in the printed volumes called the Code, and has been in the printed copies of every previous Code; but, of course, it is not a part of the Code proper.
The exact question involved in this case was necessarily involved in the case of Birmingham v. Miller Treas’r infra, 48 South. 496, in which the opinion was written by Justice Denson, which the writer of this opinion adopts as a clear, forceful, and correct exposition of all the questions involved on this appeal; and on the authority of that case the judgment of the trial court must be affirmed.
Affirmed.
Dowdell, C. J., and Anderson and McClellan, JJ., concur.